UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (MARK ONE) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2009 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO. Commission File No. 001-33078 EXTERRAN PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 22-3935108 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 16666 Northchase Drive Houston, Texas 77060 (Address of principal executive offices) (Zip Code) (281) 836-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of April 30, 2009, there were 12,781,581 common units and 6,325,000 subordinated units outstanding. TABLE OF CONTENTS Page PART I. UNAUDITED FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income (Loss) 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 29 SIGNATURES 30 2 PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for unit amounts) (unaudited) March 31, 2009 December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 774 $ 3,244 Accounts receivable, trade, net of allowance of $357 and $230, respectively 29,874 25,958 Due from affiliates, net 7,825 6,445 Total current assets 38,473 35,647 Compression equipment 575,914 566,286 Accumulated depreciation (140,527 ) (131,973 ) Net compression equipment 435,387 434,313 Goodwill 124,019 124,019 Intangibles and other assets, net 5,582 5,965 Total assets $ 603,461 $ 599,944 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable, trade $ 33 $ 297 Accrued liabilities 5,569 5,703 Accrued interest 1,881 1,880 Current portion of interest rate swaps 7,178 5,483 Total current liabilities 14,661 13,363 Long-term debt 400,250 398,750 Interest rate swaps 11,037 12,204 Other long-term liabilities — 159 Total liabilities 425,948 424,476 Commitments and contingencies (Note 11) Partners’ capital: Limited partner units: Common units, 12,781,581 and 12,767,462 units issued and outstanding 221,715 221,090 Subordinated units, 6,325,000 units issued and outstanding (33,658 ) (35,518 ) General partner units, 2% interest with 389,642 units issued and outstanding 6,893 6,805 Accumulated other comprehensive loss (17,437 ) (16,909 ) Total partners’ capital 177,513 175,468 Total liabilities and partners’ capital $ 603,461 $ 599,944 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit amounts) (unaudited) Three Months Ended March 2009 2008 Revenue $ 48,233 $ 35,267 Costs and expenses: Cost of sales (excluding depreciation and amortization expense) 22,182 16,143 Depreciation and amortization 8,334 5,674 Selling, general and administrative 6,001 3,001 Interest expense 4,819 3,801 Other (income) expense, net 27 (10 ) Total costs and expenses 41,363 28,609 Income before income taxes 6,870 6,658 Income tax expense 149 111 Net income $ 6,721 $ 6,547 General partner interest in net income $ 383 $ 187 Common units interest in net income $ 4,239 $ 3,959 Subordinated units interest in net income $ 2,099 $ 2,401 Weighted average common units outstanding: Basic 12,776 10,354 Diluted 12,778 10,466 Weighted average subordinated units outstanding: Basic 6,325 6,325 Diluted 6,325 6,325 Earnings per common unit: Basic $ 0.33 $ 0.38 Diluted $ 0.33 $ 0.38 Earnings per subordinated unit: Basic $ 0.33 $ 0.38 Diluted $ 0.33 $ 0.38 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (unaudited) Three Months Ended March 2009 2008 Net income $ 6,721 $ 6,547 Other comprehensive loss: Interest rate swap loss (528 ) (7,288 ) Comprehensive income (loss) $ 6,193 $ (741 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 2009 2008 Cash flows from operating activities: Net income $ 6,721 $ 6,547 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 8,334 5,674 Amortization of debt issuance cost 95 64 Amortization of fair value of acquired interest rate swaps 38 41 Unit based compensation expense (income) 90 (546 ) Changes in assets and liabilities: Accounts receivable, trade (3,916 ) (8,066 ) Other assets 94 25 Accounts payable, trade (90 ) 60 Other liabilities (144 ) 192 Net cash provided by operating activities 11,222 3,991 Cash flows from investing activities: Capital expenditures (7,201 ) (4,469 ) Increase in amounts due from affiliates, net (1,380 ) — Net cash used in investing activities (8,581 ) (4,469 ) Cash flows from financing activities: Borrowings under revolving credit facility 6,500 — Repayments under revolving credit facility (5,000 ) — Distributions to unitholders (9,264 ) (7,292 ) Capital contribution from limited and general partner 2,653 3,574 Decrease in amounts due to affiliates, net — 1,647 Net cash used in financing activities (5,111 ) (2,071 ) Net decrease in cash and cash equivalents (2,470 ) (2,549 ) Cash and cash equivalents at beginning of period 3,244 2,835 Cash and cash equivalents at end of period $ 774 $ 286 Supplemental disclosure of cash flow information: Non-cash capital contribution from limited and general partner $ 2,184 $ — The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 EXTERRAN PARTNERS, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.
